TRIAL COURT OFFICIAL'S
           REQUEST FOR EXTENSION OF TIME TO FILE RECORD
              FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                                       FILED IN
                                                                                12th COURT OF APPEALS
Court of Appeals No. (If known): 12 - 15                 00236                - CV TYLER, TEXAS
                                                                                10/29/2015 9:57:56 AM
                                     ~~~~~~~~~~~~~~-~-~~




                                                                                       PAM ESTES
Trial Court Style:             Dowtech Specalty Contractors, Inc. vs. City of Nacogdoches    and Aeromix
                                                                                         Clerk
Systems, Inc.
Trial Court & County:                145rn DISTRICT COURT, NACOGDOCHES                       COUNTY,       TX
Trial Court No.: C1228865

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:          10.1.15

Anticipated Number of Pages of Record:           250

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


IX I      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
          pay the required fee or to make arrangements to pay the fee for preparing the record.
D         my duties listed below preclude working on this record:


          Other. (Explain


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by             11.29.15
____,__and I hereby request an additional __3_0_ _ _ days within which to prepare it. TEX. R. APP. P.
37.3.


In compliance with TEX. R. APP. P. 9. 5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.




Date                                           Signature

        936.560.7797                           Candace A. Parke
Office Phone Number                                 Printed Name

                                                    Official      Reporter,             145th     District     Court
E-mail Address (if available)                               Official Title
Trial Clerk's/Court Reporter's Request for Ext/12th CA-Cslffyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S):



Name: BLAKE C. NORVELL                                       Name:          TOM BELANGER

Address: 37 Cypress Point Street                             Address:      P. 0. Drawer 631248

Abilene TX 79606                                             Nacogdoches, Texas 75963-1248

Phone no.: 325.695.1708                                      Phone No. 936.564.4315

Attorney for: Dowtech Specalty Contractors, Inc. Attorney for: City of Nacogdoches and Aeromix

                                                              Systems, Inc.